WASHBURN, J.
Epitomized Opinion
Action for damages by plaintiff who walked diagonally across a street in defendant city outside the space usually marked as a cross-walk and stepped into a hole in the street which had been there a long time and which was filled with snow. Verdict and judgment for plaintiff. Defendant prosecuted error. Held:
There was no error in the charge to the jury that a pedestrian has a right to cross a street wherever he chooses. His crossing at a place where no street crossing is provided is not negligence as a matter of law. The verdict is not manifestly against the weight of the evidence. Judgment affirmed.